Title: Thomas Dyson Clark to James Madison, 12 September 1834
From: Clark, Thomas
To: Madison, James


                        
                            
                                Venerable Patriot: 
                            
                            
                                
                                    
                             
                             
                            Savannah, Hardin County Tennessee
                                
                                
                            12th. Septr. 1834
                        
                        
                        
                        
                             
                        Suffer me to ask a favour of you (as a Relic and a testimonial of that Regard that a father would have to his
                            son) to write to me, your favour & Letter will be Transfixd with my father’s letters
                            and writings. (Samuel Clark of the Revolutionary War who fought under the Immortal
                            Layfeatte.
                            Layfeatte is no more. the Great & Good Layfayaet is no more!! his last advice to us
                            was, according to the old motto "United we stand, Divided We fall, with What Regret did that father of liberty and the
                            Rights of man, look at our Domestic Discords. the Deposite question So long in Congress. Nullification and a thousand
                            other troubles lead on by Designing Demagogues and Disappointed desperate Creatures, whose aim it is to Distract our once
                            Beloved Country. in vain have our fathers fought and Bled. in vain have they struggled against
                            the tyranny of George the 3rd While we, their offspring will Peaceably yield to the fulfilment of the Destruction of our Beloved Country, Perhaps Venrable Sage of american liberty, if the executive, that is the
                            President of these (once Happy united states But no Distracted Country would look as a father would took to his family
                            and let ambition alone there would and is more Room to Heal than to Lascerate. I Digress. But one thing I Know that I
                            fought for my Country in the War of 1812. I went from Louisville Kentucky But if such a partiality of measures will
                            ultimately go on I say in vain that on Raisins Bloody Heath I lost my Blood all for my Beloved
                            Country While a Partial and a Vendictive Dictator Presides. Excuse me Venerable sage my feelings is Enlarg’d
                            Because I love my Country. Give me your favours even in your old age We will shortly go the way of all the earth Farewell
                        
                        
                            
                                Thomas Dyson Clark
                            
                        
                    